                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                                                                       By
UNITED STATES OF AMERICA                          *
                                                  *
           v.                                     *
                                                  *
                                                         Crim.   N°'l    Y-fYlJ -           I" 2-h
ROBERT M. RUMSBY,                                 *
                                                  *
                  Defen'dant                      *
                                                  *
                                               *******

                    AFFIDAVIT        IN SUPPORT OF CRIMINAL             COMPLAINT

           I, David R. Stupar, being duly sworn, hereby depose and state as follows:

           I.     I am a Special Agent with Office of Inspector General ("OIG"), National

Archives and Records Administration ("NARA").         I have over 15 years of experience in criminal

investigations with the Federal government and District of Columbia government.             I have been

involved in the investigation of thefts and the recoveries of historical federal documents and

records.

           2.     This affidavit is being submitted in support of a criminal complaint for Robert M.

RUMSBY ("RUMSBY").              As set forth below, there is probable cause tn believe that between

May 2013, and no later than November 26, 2016, in the District of Maryland, RUMSBY

willfully and knowingly stole and converted for his use any record and thing of value of the

United States and any department and agency thereof, to wit, U.S. servicemen dog tags and other

records from NARA's Record Group 242, which in aggregate have a value greater than $1,000

in violation of 18 U.S.C.   S 641.
       3.         NARA is responsible for preserving and maintaining government and historical

records and providing public access to such records.       NARA has research facilities throughout
the United States, including the National Archives at College Park, located at 8601 Adelphi             .

Road, College Park, Maryland.

           4.       Members of the public can visit the National Archives at College Park and obtain

a Researcher Identification Card to review records maintained by NARA.          Generally, to review

NARA records, a researcher must complete a records request. A NARA employee then retrieves

the requested records from storage, and delivers the records to the researcher in the research

room. Except in special circumstances not relevant here, a researcher may not remove records

from the research room. Researchers may, however, photograph NARA records within the

research room using digital cameras, cellular telephones with digital cameras, and other types of

electronic recording devices.

       5.           Among the records stored at National Archives at College Park are records within

Record Group ("RG") 242. RG 242, National Archives Collection of Foreign Records Seized,

includes        records   of   the   German   Luftgaukommandos     during   World    War    II.   The

Luftgaukommandos          were the regional German Air Force commands whose responsibilities

included the preparation of reports on Allied aircraft and aircrews that were shot down, or crash-

landed, within their geographical boundaries.

       6.           An inventory of the NARA archives in College Park, Maryland, conducted on

February 26, 2015, shows that dog tags belonging to World War II aviator Theodore Ream

(Airman Ream), who was killed in an aircraft crash on May 27, 1044, was present in Box 247.

On January 29, 2017, NARA staff investigating possible thefts of NARA artifacts discovered

that the dog tags belonging to Airman Ream were no longer in Box 247. No one had permission

to remove them. NARA records show that during that time period, the defendant RUMSBY was

one of three people to access Box 247. He accessed the box on October 7,2016.


                                                    2
       7.        In December 2018, while the NARA Chief Operating Officer (COO) had been

searching the internet for the missing dog tag associated with Ream, he also noted that

RUMSBY also accessed box 268 at NARA, which contained dog tags for Airman Albert J.

Whitus, Airman John E. McKenzie, and Airman James F. McKee, who were aboard an airplane

that crashed on July 2 I, 1944. The COO discovered that the dog tags belonging to these airmen,

were present when Box 268 was inventoried in 2013, but were not present when the box was

inventoried again in 2016.    Other than the NARA personnel conducting these inventories,

RUMSBY was the only person to access Box 268 during this time period. He accessed the box

twice, on June 3, 2015 and on August 7, 2015.

       8        RUMSBY's wife is the great niece of Airman Ream and the granddaughter of

Airman Ream's sister and next of kin.

       9.       On April 4, 2019, members of law enforcement executed dual federal search

warrants of RUMSBY's       residence located in Fredericksburg,   Virginia, and at his wife's

grandmother's   residence in Chesapeake, Maryland.   Pursuant to the warrant, members of law

enforcement found in RUMSBY's residence two dog tags belonging to Airman Whitus and

Airman McKenzie.      Pursuant to the warrant at Chloe KNIGHT'S      residence in Chesapeake,

Maryland, members of law enforcement recovered the dog tag of Airman Ream located in a

shadow box.

       10.      On April 4, 2019, RUMSBY voluntarily and freely spoke with members of law

enforcement.    RUMSBY admitted, in relevant part, that he stole all four missing dog tags

belonging to Airman Ream, Airman Whitus, Airman McKenzie, and Airman McKee from

National Archives at College Park. The dog tag for Airman Ream was ceremonially placed in a

shadowbox, along with other medals and ribbons and given to his wife's grandmother as a


                                                3
 Christmas gift in 2016. RUMS BY retrieved the stolen dog tags for Airman Whitus and Airman

 McKenzie from a shelf in the living room/study of his home residence during questioning.

 RUMS BY further admitted that he gifted Airman McKee's             dog tag to McKee's     relative.

 RUMSBY subsequently contacted this relative by telephone and the relative mailed the dog tag

. to NARA, where it was placed into evidence by law enforcement.

        WHEREFORE, I submit there is probable cause to believe the defendant RUMSBY

 stole the four dog tags, which were the property of the United States.

        I declare under the penalty of peIjury that the foregoing is true and correct to the best of

 my knowledge and belief.


                                                Special Agent David R. Stupa
                                                National Archives and Records Administration
                                                Office of Inspector General
                                                301-837-2022


 Subscribed and sworn to before me on May 7, 2




 JUDGE GINA L. SIMMS
 UNITED STATES MAGISTRATE JUDGE




                                                 4
